—Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered November 10, 1998, which granted respondent coexecutors’ cross motion for summary judgment on their first counterclaim determining that they had acted properly in terminating certain payments that petitioner beneficiary had been receiving under the will, unanimously affirmed, without costs.
The provision of the will directing the termination of the payments in question if petitioner interfered or involved himself with any of the businesses in which the estate has an interest, or commenced litigation adverse to such interests, is not against public policy (cf., EPTL 3-3.5; see, Oliver v Wells, 254 NY 451, 458-459). By requesting in his petition the dissolution of a business in which the estate held a controlling interest or, alternatively, a buy-out of his interest in that business, petitioner made his choice, preferring enforcement of his *283rights as a minority shareholder in an estate business over continued receipt of the payments in question. We have considered petitioner’s remaining contentions and find them unavailing. Concur—Rosenberger, J. P., Mazzarelli, Wallach and Saxe, JJ.